DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. In particular, claim 11 invokes 35 U.S.C. 112(f). Claim 11 recites “mooring means for mooring to a seabed,” and the mooring means are currently being interpreted as a floating platform that can attach to a seabed.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Again, claim 11 invokes 35 U.S.C. 112(f). Claim 11 recites “mooring means for mooring to a seabed,” and the mooring means are currently being interpreted as a floating platform that can attach to a seabed.


(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the conduit" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10918094 (patented 02/16/2021, with a priority date of 04/11/2016) issued to Sandstad in view of U.S. Patent Publication No. 20150083050 (published 03/26/2015) issued to Brosh and U.S. Patent Publication No. 20080110408 (published 05/15/2008) issued to Thorvardarson.
Regarding claim 1, Sandstad discloses a floating plant comprising a container 6 (figure 1,cage 6) configured for floating in a body of water (figure 4), and a mooring element 3 (figure 1, upper ring 3; column 2, lines 30-35) configured for floating in a body of water (figures 4 and 5), characterized in that - the container 6 comprises an impermeable wall 6a (figure 6, upper section 6a; column 6, lines 20-22) and an impermeable bottom 6c (figure 6, lower section 6c; column 6, lines 29-49) such that raising or lowering of the container 6 is accomplished by controlling the amount of water in the container 6 (column 9, lines 5-16, which demonstrates how submerging the cage 6 involves filling the cage 6 with water, and that lifting the cage 6 out of the water includes removing water from cage 6 after lifting the cage 6 above a water level). Sandstad appears to be silent on the container 6 being provided with one or more guiding structures; however, Sandstad discloses a lifting column 7 (figure 1, lifting column 7) that can be a guiding structure for the container 6. Sandstad also fails to disclose the mooring element 3 being provided with one or more guide elements; - wherein the guiding structures and the guide elements have mutual complementary shapes such that the container and the mooring element can move freely with respect to each other in directions that coincide with a central axis (CL) of the container.
Although Sandstad appears to disclose lifting column 7 as a guiding structure for the container 6, other sources (see next paragraph) still teach the container being provided with one or more guiding structures, which demonstrates the guiding structures being well known in the art.
Brosh teaches a container 130 (figure 1, cage 130) being provided with one or more guiding structures 140 (figure 2D, positioning apparatus 140; paragraph 0024) as well as one or more guide elements 120 (figure 2D, framework 120; paragraph 0024) wherein the guiding structures 140 and the guide elements 120 have mutual complementary shapes (figures 2C and 2D) such that container 130 and the mooring element 110 can move freely with respect to each other in directions that coincide with a central axis of the container (abstract; paragraph 0016; cages 130 in figure 1A are each attached to platform 110, and platform 110 and cage 130 can move freely with respect to each other in directions coinciding with a central axis of a cage 130). 
Thorvardarson teaches guiding structures 9 (figure 2, cross-members 9) spanning across a container 1 (figure 1, cage 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sandstad and include guiding structures for (and spanning across) the container and guide elements for the mooring element, wherein the guiding structures and the guide elements have mutual complementary shapes such that the container and the mooring element can move freely with respect to each other in directions that coincide with a central axis of the container, as taught by Brosh, in order to control positioning of the container in accordance to sea conditions and to connect elements of a container and a mooring element (e.g., Brosh, abstract, paragraph 0024; e.g., Thorvardarson, paragraph 0036).
Regarding claim 2, as dependent on claim 1, Sandstad, as modified, discloses the limitations of claim 1, but does not disclose one or more of the guiding structures comprising elongated elements extending between a region of a container bottom end and a region of a container upper end.
Brosh teaches one or more of the guiding structures 140 comprising elongated elements (figure 2C, positioning apparatus 140 is elongated) extending between a region of a container bottom end and a region of a container upper end (figure 3A; paragraph 0027, showing locking mechanism 160 extending from cage 130 top to cage bottom).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sandstad, as modified, and include one or more of the guiding structures comprising elongated elements extending between a region of a container bottom end and a region of a container upper end, as taught by Brosh, in order to control positioning of the container in accordance to sea conditions (e.g., Brosh, abstract, paragraphs 0024-0025).
Regarding claim 3, as dependent on claim 1, Sandstad, as modified, discloses the limitations of claim 1, but does not disclose one or more of the guiding structures comprising buoyancy means.
	Brosh teaches one or more of the guiding structures 140 comprising buoyancy means (paragraph 0026).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sandstad, as modified, and include one or more of the guiding structures comprising buoyancy means, as taught by Brosh, in order to permit containers surrounded by water to float or rise above water in accordance with sea conditions (e.g., Brosh, paragraph 0026, paragraph 0036, abstract).
Regarding claim 4, as dependent on claim 1, Sandstad, as modified, discloses the limitations of claim 1, and further discloses the floating plant of claim 1 further comprising buoyancy means 2 (figure 1, buoyancy ring 2).
Regarding claim 5, as dependent on claim 1, Sandstad, as modified, discloses the limitations of claim 1, but does not disclose the guiding structures being arranged on the container outer side and arranged parallel with the container central axis. 
Brosh teaches the guiding structures 140 being arranged on the container outer side (figures 2A-2D) and arranged parallel with the container central axis (figures 2A, 2D, and 3A).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sandstad, as modified, and include the guiding structures being arranged on the container outer side and arranged parallel with the container central axis, as taught by Brosh, in order to control positioning of the container in accordance to sea conditions (e.g., Brosh, abstract, paragraphs 0024-0025).
Regarding claim 9, as dependent on claim 1, Sandstad, as modified, discloses the container 6 having an upper opening (figure 2, upper section 6a showing a circular opening).
Regarding claim 10, as dependent on claim 9, Sandstad discloses the bottom 6c (figure 1, lower section 6c) being funnel-shaped (figure 1) and at least one evacuation hose (figure 7, hose 15; column 8, lines 1-4) is connected to a lower opening (figure 7, connection point 9) in the funnel-shaped bottom (figure 7).
Regarding claim 11, as dependent on claim 1, Sandstad, as modified, discloses the mooring element 3 comprising mooring means 4, 5, and 7 (figure 1, handrails 4, fenders 5, and lifting columns 7; column 6, lines 1-6) for mooring to a seabed (figures 5 and 7 show the mooring element being moored to a seabed) and one or more buoyancy chambers (figure 1, buoyancy ring 2) whereby the mooring element may float in a water surface (figures 4 and 5).
Regarding claim 12, as dependent on claim 1, Sandstad discloses the mooring element 3 but does not disclose the mooring element 3 comprising two or more sections configured to be mounted around the container when the container and the sections are floating in the water.
Brosh teaches the mooring element 110 comprising two or more sections (figure 1A, showing multiple sections in the form of frames) configured to be mounted around the container 130 (figure 1A, showing a cage 130 being mounted onto platform 110) when the container and the sections are floating in the water (paragraph 0036).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sandstad, as modified, and include the mooring element comprising two or more sections configured to be mounted around the container when the container and the sections are floating in the water, as taught by Brosh, in order to permit the arrangement of facilities and cages in a certain framework (e.g., Brosh, paragraph 0016).
Regarding claim 13, as dependent on claim 1, Sandstad, as modified, discloses one or more water intake systems 8 (figure 1, water intakes 8), each water intake system 8 comprising a water intake tubular (see annotated image below) having an inlet (see annotated image below; column 6, line – column 7, line 3) in fluid communication with the body of water outside the container (figures 1 and 7) when the plant is in use; said tubular fluidly connected to one or more outlets 11 (figure 1, windows 11) which extend through the container 6 wall (figure 1) and into the container (figure 1), wherein at least a portion of a conduit between the intake tubular and the one or more outlets comprise a flexible conduit (column 7, lines 1-3).

    PNG
    media_image1.png
    551
    977
    media_image1.png
    Greyscale

Annotated Image 1: Annotated image of Sandstad's figure 1

Regarding claim 14, as dependent on claim 13, Sandstad, as modified, discloses the intake tubular being connected to and supported by the mooring element 3 (figure 1; column 5, line 66 – column 6, line 1, all showing the water intake system 8, which includes intake tubes, being supported by the upper ring 3; column 8, lines 46-48) and fluidly connected to an intake pump system in the mooring element 3 (column 6, line 61 – column 7, line 3).
Regarding claim 15, as dependent on claim 14, Sandstad, as modified, discloses the flexible conduit being supported by the mooring element 3 (column 7, lines 1-3) and fluidly connected to the intake pump system in the mooring element (column 6, line 61 – column 7, line 3).
Regarding claim 16, as dependent on claim 1, Sandstad, as modified, discloses the container 6 comprising a support member 5 (figure 1, fender 5) for abutment against at least a portion of the mooring element 3 (figure 1).
Regarding claim 17, as dependent on claim 16, Sandstad, as modified, discloses the support member 5 comprising a circumferential ledge (figure 1) arranged in an upper region of the container 6 (figure 1).
Regarding claim 18, as dependent on claim 1, Sandstad, as modified, discloses a plant for breeding and/or containing fish or other marine organisms (abstract).
Regarding claim 19, as dependent on claim 3, Sandstad, as modified, discloses transporting the container 6 to the installation site (figures 44 and 45; column 5, lines 4-7), floating in the water and stabilizing the container by means of buoyancy means (figures 5, 42-43, and 46a; column 5, lines 8-10; column 10, lines 50-55); transporting the mooring element 3 to the installation site (figures 44 and 45; column 5, lines 4-7), either in one piece or in several parts (figures 44 and 45); and mounting the mooring element 3 (column 8, lines 46-48) such that the mooring element 3 surrounds  portion of the container 6 (figure 44).
Regarding claim 20, as dependent on claim 1, Sandstad, as modified, discloses a method of raising and lowering a container 6 in a body of water (column 6, lines 2-6), relative to a mooring element 3 (figure 4), characterized by controlling the amount of water in the container 6 (column 9, lines 5-16, which demonstrates how submerging the cage 6 involves filling the cage 6 with water, and that lifting the cage 6 out of the water includes removing water from cage 6 after lifting the cage 6 above a water level).


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstad, as modified and pertaining to claim 1, in view of U.S. Patent No. 8813684 (patented 08/26/2014) issued to Buchanan.
Regarding claim 6, as dependent on claim 1, Sandstad, as modified, discloses the limitations of claim 1, and also discloses the container 6 being cylinder-shaped (figures 1 and 2). Sandstad, as modified, does not disclose the guiding structures being arranged symmetrically in relation to the container cylinder shape.
Buchanan teaches a container 12 (figure 3, tank 12) being cylinder-shaped (figure 3) and guiding structures 32 (figure 7, sidewall strut flange 32) being arranged symmetrically in relation to the container cylinder shape (figures 3 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sandstad, as modified, and include a container being cylinder-shaped and guiding structures being arranged symmetrically in relation to the container cylinder shape, as taught by Buchanan, in order to permit alignment of sections of the container’s walls via securement (e.g., Buchanan, column 10, lines 18-23).
Regarding claim 7, as dependent on claim 1, Sandstad, as modified, discloses the limitations of claim 1, but does not disclose the guiding structures being placed symmetrically about the container circumference, with the same angular distance between adjacent structures.
Buchanan teaches the guiding structures 32 being placed symmetrically (figures 3 and 7) about the container 12 circumference (figures 3 and 7; tank 12), with the same angular distance between adjacent structures (figures 3 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sandstad, as modified, and include the guiding structures being placed symmetrically about the container circumference, with the same angular distance between adjacent structures, as taught by Buchanan, in order to permit alignment of sections of the container’s walls via securement (e.g., Buchanan, column 10, lines 18-23).
Regarding claim 8, as dependent on claim 1, Sandstad, as modified, discloses the limitations of claim 1, but does not disclose the guide elements being placed in the mooring element with the same angular distance between adjacent guide elements.
Buchanan teaches the guide elements 60 (figures 8 and 10, walkway side 60) being placed in a mooring element 34 (figure 9, upper walkway 34) with the same angular distance between adjacent guide elements (figures 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sandstad, as modified, and include the guide elements being placed in the mooring element with the same angular distance between adjacent guide elements, as taught by Buchanan, in order to permit alignment of sections of the container’s walls via securement (e.g., Buchanan, column 10, lines 18-23) and to support netting stays (column 10, lines 24-26).

Prior Art References
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: U.S. Patent No. 5762024 (Meilahn) discloses a container, a water intake system, controls for controlling the amount of water in a container, and conduits extending from the bottom of the container; U.S. Patent Publication No. 20150359206 (Naess) and U.S. Patent No. 7717065 (McRobert) disclose a water intake system, a mooring element, a container, and conduits; U.S. Patent No. 8371245 (Papadoyianis) discloses a container, a mooring element, guiding structures, a funnel-shaped bottom, and supporting members that abut the mooring element; U.S. Patent No. 8925489 (Hoie) discloses a container, a mooring element, guiding structures, support members, a water intake system, and a funnel-shaped bottom; and U.S. Patent No. 8770149 (Mizrachi) discloses a container, a mooring element, buoyancy elements, a funnel-shaped bottom, a water intake system, and a support member.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647